UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2070


MELVIN EUGENE GIBBS,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cv-01779-PJM)


Submitted:   March 16, 2010                 Decided:   March 19, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin Eugene Gibbs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Melvin Eugene Gibbs appeals the district court’s order

summarily dismissing his complaint and denying his motion for

reconsideration.      We    have   reviewed    the    record   and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by   the   district       court.       Gibbs   v.    United    States,      No.

8:09-cv-01779-PJM (D. Md. July 21 & Aug. 19, 2009).                  We deny

Gibbs’ motions to transfer venue and for oral argument.                     We

dispense   with    oral     argument    because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       2